Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00522-CV

             IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER,

                         From the County Court, Menard County, Texas
                                 Trial Court No. 2013-02059A
                           Honorable Joe Loving, Jr., Judge Presiding


                                         ORDER
       Appellee’s brief was originally due December 19, 2018; however, the court granted an
extension of time until January 18, 2019. Appellee has filed a motion requesting a further thirty-
day extension of time to file the brief.

        We grant the motion and order appellee’s brief due February 19, 2019. Appellee is
advised that no further extensions of time will be granted absent a motion, filed before the brief
is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court